Citation Nr: 0313361	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  97-20 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a foot disorder 
manifested by fallen arches.



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney



WITNESS AT HEARINGS ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February to July 1943.

A February 1944 RO rating decision denied service connection 
for a left foot disorder.  The veteran was notified of the 
decision in February 1944 and he did not appeal.  In 1968, he 
submitted an application to reopen the claim for service 
connection for a left foot disorder.  A May 1968 RO rating 
decision determined that there was no new and material 
evidence to reopen the claim, and the veteran appealed this 
decision.  In a November 1968 decision, the Board of 
Veterans' Appeals (Board) denied the appeal for service 
connection for a left foot disorder.  In a November 1977 
decision, the Board denied another appeal from the veteran 
for service connection for a left foot disorder, determining 
that there was no new and material evidence to reopen the 
claim.

In a May 1981 rating decision, the RO determined there was no 
new and material evidence to reopen a claim for service 
connection for a left foot disorder.  The veteran was 
notified of this decision in May 1981 and he did not appeal.

In 1995, the veteran submitted an application to reopen the 
claim for service connection for a left foot disorder.  This 
appeal came to the Board from an August 1995 RO rating 
decision that determined there was no new and material 
evidence to reopen the claim.  In a September 1998 decision, 
the Board denied the appeal.

The veteran appealed the September 1998 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Roger W. Rutherford, attorney, for further 
representation.  In a February 1999 order, the Court granted 
a February 1999 joint motion from the parties to vacate the 
September 1998 Board decision and remanded the case for 
readjudication.  The case was thereafter returned to the 
Board.

In a June 1999 letter, the Board notified the veteran's 
attorney of his right to submit additional argument and/or 
evidence.  In a January 2001 decision, the Board determined 
that there was new and material evidence to reopen the claim 
for service connection for a left foot disorder, and remanded 
the case to the RO for additional action.

In a February 2003 decision, the RO denied service connection 
for a left foot disorder and a disorder of either foot 
manifested by fallen arches.  The veteran appealed the new 
determination regarding the disorder of the feet manifested 
by fallen arches, and the Board has classified the issues as 
shown on the first page of this decision.


FINDINGS OF FACT

1.  The report of the veteran's medical examination in 
February 1943 for induction into service and the clinical 
findings in the service medical records reveal that he had a 
left foot disorder prior to service.

2.  There was no increase in the severity of the preservice 
left foot disorder in service.

3.  Fallen arches of either foot were not present in service, 
fallen arches of the left foot were first demonstrated many 
years after service and are not related to an incident of 
service, and fallen arches of the right foot are not found.




CONCLUSIONS OF LAW

1.  The preservice left foot disorder was not aggravated by 
active service and another left foot disorder was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2002).

2.  A disorder of either foot manifested by fallen arches was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for foot disorders, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of his foot disorders.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a November 2002 letter, the RO 
notified the veteran of the evidence needed to substantiate 
the claims.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of his claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A.  Factual Background

The veteran had active service fro February to July 1943.  
Service documents do not indicate that he participated in 
combat against the enemy while in service.

Service medical records show that the veteran underwent a 
medical examination in February 1943 for induction into 
service.  A moderate deformity of the toes of the left foot 
with mild eversion of the left ankle was found.  He was 
considered qualified for limited service.  X-ray examination 
of the left foot revealed deformity of toes, overlapping of 
second toe on the third.  There was eversion of the proximal 
head of the proximal phalanx of the second toe.

Service medical records reveal the veteran was hospitalized 
in July 1943.  It was noted that he had been in service since 
February 1943 on a limited basis because of deformity of the 
left foot and that he could not do work required of him 
because of pain and cramping of the left foot.  It was noted 
that in 1928 he had had a severe infection in the left foot 
that caused the left foot deformity and reduced the forefoot 
in size.  It was noted that he had been unable to do any work 
since then that required him to be on his foot very long.  He 
was recommended for disability discharge because of deformity 
of the left foot, contraction of forefoot and toes toward 
midline of foot with muscular atrophy due to severe infection 
in 1928, and he was discharge accordingly.  The service 
medical records are negative for a disorder of the foot 
manifested by fallen arches.  Nor do these records reveal 
that he acquired another left foot disability.

VA and private medical records show that the veteran was 
treated and evaluated for foot problems form the 1960's to 
2003.  The more salient medical reports are discussed below.

Private medical reports dated in April 1968 note a history of 
left foot deformity since 1943.  An examination revealed a 
shortening of the 2nd and 3rd toes with an overriding of the 
3rd toe on the 2nd.  X-ray examination revealed shortening of 
the 2nd and 3rd metatarsals with a decrease in bone density of 
the metatarsal heads.

VA medical reports show that the veteran was seen for left 
foot problems in 1974.  He gave a history of left foot 
problems since service in 1943.  The diagnosis was old injury 
of the left foot, deformity.

The veteran underwent a VA examination in November 1975.  He 
gave a history of working as a car salesman since 1951 and 
that being on his feet so much aggravated his foot problems.  
He reported a foot deformity on admission into service due to 
an infection in childhood and that he was accepted into 
service on a limited basis.  He reported receiving a 
certificate of disability for discharge after 6 months of 
service.  X-ray examination of the left foot revealed no 
evidence of recent or old injury and no significant changes 
from a prior study.  On examination of the left foot, there 
was shortening of the first 2 metatarsals with the middle toe 
overlapping the 2nd and 3rd.  The second toe was the most 
shortened.  He carried the great toe in some dorsiflexion and 
he inverted the foot and ankle somewhat, walking on the 
outside.  Ankle motion was full in all directions.  He wore 
rather substantial arch support with eversion of the foot 
maintained by the support.  The diagnosis was deformity of 
the left foot consisting of shortening of the first 2 
metatarsals.

A private medical report dated in July 1995 notes that the 
veteran was diabetic and suffered from severe pronation 
syndrome of the left foot due to primary forefoot structural 
deformities causing painful secondary biomechanical lower 
extremity compensation.  It was noted that the left foot 
pronation caused him significant left shorter limb length 
discrepancy that painfully altered his gait.

In correspondence dated in June 1996 with the letterhead of 
the veteran, it was opined that the veteran was more disabled 
after service because prior to service he had no problems 
doing manual work for a construction company, but after 
service he could not perform such work because of a left foot 
condition.  This correspondence was annotated in July 1996 by 
a medical doctor who reported first seeing the veteran in 
1964 for left foot problems.  The physician noted that he had 
no knowledge of the veteran's left foot condition prior to 
service.

A private medical report dated in July 1996 notes that the 
veteran had been seen by other physicians for left foot 
problems since the 1960's.  It was noted that the arch of the 
veteran's left foot had collapsed.  The signatory, a 
podiatrist, noted that he first saw the veteran in 1995 and 
that the veteran had significant left foot problems.  The 
signatory noted that he could not opine as to whether or not 
the veteran's left foot condition was related to service, but 
based on the veteran's treatment for such problems for 30 
years, it was possible that his left foot condition was 
related to service.

VA reports of the veteran's outapatient treatment from 2001 
to 2003 show that he was seen for various problems, including 
foot problems.  In May 2001 he was seen by a podiatrist and 
found to have hallux abducto valgus left with hammertoe 
deformity.  The assessments were oncychomycosis and diabetes 
mellitus.  In August 2001, he was seen by a podiatrist and 
found to have onychomycosis of all the toes of both feet.  
The assessments were onychomycosis of the first to 5th toes, 
bilaterally, and diabetes mellitus.  In March 2002 he was 
seen by a podiatrist.  The veteran's skin of the feet was 
warm and intact.  The toenails were mycotic and short.  The 
examiner was unable to palpate the pedal pulses.  In July 
2002, the assessments on evaluation were onychomycosis and 
tinea pedis.

The veteran testified at hearings in September 1968 and 
January 1976, and he and his daughter testified at hearings 
in June 1996 and April 1998, the latter hearing being before 
the undersigned sitting at the RO in Nashville, Tennessee.  
The testimony was to the effect that the veteran's preservice 
left foot problems increased in severity during service and 
that he had fallen arches of the feet that began in service.

Statements from relatives and acquaintances of the veteran 
were received in the 1960's, 1970's, and 1990's.  Those 
statements are to the effect that the veteran had no foot 
problems prior to service and could participate in normal 
activities, but that after service he could not perform 
normal activities because of foot problems.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a),(b).  A veteran seeking service 
connection by aggravation is not entitled to presumption of 
aggravation in service, where there was temporary worsening 
of symptoms, but the condition itself did not worsen.  Hunt 
v. Derwinski, 1 Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, 276 F. 3d, 
1341 (Fed. Cir. 2001).

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); 38 C.F.R. § 3.307(a); 
Splane v. West, 216 F. 3d 1058 (Fed. Cir. 2000).

The record does not show that the veteran engaged in combat 
with the enemy while in service.  Nor does the record show 
that he was a prisoner-of-war while in service.  Hence, the 
above statutory and regulatory provisions related to such 
veterans are not for application in this case.

The service medical records show that the veteran had a 
deformity of the left foot on medical examination for 
induction into service in February 1943 and the clinical 
findings in the service medical records demonstrate a 
preservice left foot disability.  The service medical records 
do not reveal that he sustained fallen arches while in 
service or another left foot disability.  Nor do the service 
medical records indicate that the veteran's preservice left 
foot disability worsened in service.  These records reveal 
that he was inducted into service on a limited basis because 
of the preservice left foot disability and that after several 
months of service he was given a disability discharge because 
he was unable to perform limited duties due to his left foot 
deformity.

The post-service medical records show that the veteran has 
continued to have problems with his pre-service left foot 
disability, but these records do not indicate that he 
acquired another left foot disorder while in service, do not 
link fallen arches of the left foot found many years after 
service to an incident of service, do not show the presence 
of fallen arches of the right foot, and do not indicate that 
the preservice left foot condition increased in severity in 
service.  The correspondence of June 1996 indicates that the 
veteran was more disabled after service than before service 
because of a left foot condition, but this correspondence is 
on letterhead of the veteran.  The medical doctor who 
annotated this correspondence in July 1996 noted that he had 
no knowledge of the veteran's left foot condition prior to 
service.  

A private report from a podiatrist dated in July 1996 
indicates that the veteran's left foot condition could be 
related to an incident in service because the veteran had a 
history of left foot problems for 30 years in the 1990's.  
This opinion is speculative because the opposite is equally 
true, but more importantly it is based on incorrect 
information because the record clearly shows that the veteran 
had a 48-year history of left foot problems when seen by that 
podiatrist in July 1996.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).

Statements from the veteran, his relatives, and 
acquaintances, including his and his daughter's testimony at 
hearings, are to the effect that the veteran has a left foot 
disorder that began or increased in severity during service 
and that he acquired fallen arches of the feet in service is 
of slight probative value because it is not supported by the 
objective medical evidence.  The objective medical evidence 
does not indicate that the veteran's preservice left foot 
disorder worsened in service, does not indicate that he 
acquired another left foot disorder, does not show fallen 
arches of the left foot until many years after service, and 
do not show the presence of fallen arches of the right foot.

After consideration of all the evidence, the Board finds that 
the evidence reveals the veteran had a preservice left foot 
disability that did not increase in severity during service, 
that he did not acquired another left foot disability in 
service, that fallen arches of the left foot were first 
demonstrated many years after service and are unrelated to an 
incident of service, and that fallen arches of the right foot 
are not demonstrated.  The finds that the preponderance of 
the evidence is against the claims for service connection for 
a left foot disorder and a disorder of either foot manifested 
by fallen arches.  Hence, the claims are denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims because the preponderance of the 
evidence is against those claims.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a left foot disorder is denied.

Service connection for a disorder of either foot manifested 
by arches is denied.



____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

